Citation Nr: 9919914	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  96-38 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the residuals of lead 
exposure in drinking water.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from October 1989 to 
November 1995.

This appeal arose from a January 1996 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for lead exposure in drinking water.  The case was 
then transferred to the Denver, Colorado RO.  In April 1999, 
this case was remanded by the Board of Veterans' Appeals 
(Board) in order to provide the veteran due process.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from the residuals of lead exposure in drinking 
water.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for service connection for the residuals of lead 
exposure in drinking water.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

The veteran's service medical records do not show any 
indication of exposure to lead in drinking water during 
active duty.  There was no suggestion of any disorders which 
were related to such exposure.

The veteran was examined by VA in October 1996 and March 
1998.  Neither of these examinations made any mention of or 
complaints concerning any residuals which were related to 
lead exposure in drinking water.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, there is no objective evidence of the 
existence of a current disability related to lead exposure.  
Moreover, there was no indication of the existence of a 
disease in service.  Therefore, since these two elements of 
the Caluza, supra. test for well groundedness have not been 
met, the question of a relationship between the two has been 
rendered moot.  

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for the residuals of lead exposure in 
drinking water is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

